Order, Supreme Court, New York County (Alfred M. Ascione, J.), entered on April 5, 1983, directing a default judgment be entered against defendant-appellant and severing the action with respect to the other defendants, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of conditioning the grant of such motion upon the payment by the appellant to plaintiff’s attorney of $250 costs and service of fully responsive answers to the interrogatories in issue within 20 days of entry of the order to be settled herein and, as thus modified, the order is otherwise affirmed, without costs. Upon failure to comply with the foregoing, the order is affirmed, with costs to plaintiff. Although the failure of the defendant J. I. Sopher & Co., Inc., to respond in a timely fashion to four of the interrogatories served on it, and the inadequate nature of the responses, merit criticism, we are not persuaded under all the circumstances that the drastic remedy of entering a default judgment is presently warranted. Accordingly, we extend a final opportunity to Sopher to respond appropriately after payment of $250 in costs. Settle order on notice. Concur — Sandler, J. P., Bloom, Fein, Milonas and Kassal, JJ.